Title: To James Madison from Tobias Lear, 3 December 1803
From: Lear, Tobias
To: Madison, James



No. 4
Sir
Saturday Morning. Decr. 3d. 1803
I embrace the last moment of the ship old Tom being here, to inform you that the Dey sent in great hast[e] this morning for Mr. O’Brien & myself to the palace. We found him in a violent rage, and on the point of giving orders for the execution of some of the Captains of his cruizers, who, on their late cruize, had taken a Maltise Vessel which was under the protection of English passports, and carried her into Tunis where she was sold.
The Dey said he wished us to have this evidence of his justice, that altho he had sent the British Consul out of the country for his own personal malconduct; yet he was at peace with England, and would strictly adhere to his Treaty with that power. That sending the Consul away was the means of saving his life; for he had violated a sacred law of the Mahometans, by having had connexion with Moorish Women, and had done other things which had so irritated the Moors that he could not be safe in the Country. He wished the King of England to know that he was not unjust, and as an evidence of his justice, he had determined to take the heads of those Captains who had violated the Treaty by taking Vessels under the British protection &c. This we found was intended to make a parade of justice, and expecting that we would beg him to shew mercy to his subjects, and not let this punishment touch their lives. After he had exhausted himself with rage, we told him the best evidence he could give of his justice would be to restore the people to liberty, and return their property; or if it had been sold to pay for it, and to inflict a less severe punishment on his captains untill it could be ascertained how far they deserved to lose their lives. This seemed to be highly relished by him; as it was what he wanted, in order to have an excuse for suspending the punishment he had threatened. He requested me to write a letter to give information of his intentions, and to shew that he was still desireous of a good understanding with the English, and if they would send another Consul here he should be immediately received; but that Mr. Falcon would not be safe if he should permit him to come.
Upon the whole it is evident he has a dread of the English, and has probably heard that they intend to pay him a visit in no very friendly manner. I think good will come out of this. The Ship is getting under way and I can only assure you of the high respect & sincere regard with which I have the honor to be Sir, Yr. Mo: obligd. & fathfl. Servt.
 

   
   RC, two copies (DNA: RG 59, CD, Algiers, vol. 6); letterbook copy (owned by Stephen Decatur, Garden City, N.Y., 1961). First RC unsigned; marked “(Duplicate)”; docketed by Wagner. Second RC marked triplicate.



   
   For the history of this incident, see Richard O’Brien to JM, 28 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:559, 560 nn. 1 and 2).


